Citation Nr: 0533190	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-34 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hand and 
wrist disability.

2.  Entitlement to service connection for bilateral foot 
disability. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1976 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2002, 
a statement of the case was issued in September 2003, and a 
substantive appeal was received in November 2003.  The 
veteran's request for a hearing was subsequently withdrawn in 
December 2003.  

The statement of the case, a supplemental statement of the 
case and a Certification of Appeal (VA Form 8) also list a 
left knee service connection issue.  However, the September 
2002 rating decision granted service connection for left knee 
disability and assigned a 10 percent rating.  In his October 
2002 notice of disagreement, the veteran expressly indicated 
that he was satisfied with the decision on the left knee 
claim.  It is not clear why the RO has continued to list the 
issue, but at any rate the left knee issue is not in 
appellate status. 


FINDING OF FACT

The veteran's bilateral hand and wrist disability, including 
rheumatoid arthritis, was not manifested during her active 
service or during the one year period thereafter, nor is any 
current bilateral hand and wrist disability otherwise related 
to such service or to any injury during service.


CONCLUSION OF LAW

Bilateral hand and wrist disability, including rheumatoid 
arthritis, was not incurred in or aggravated by the veteran's 
active duty service, and the service incurrence of rheumatoid 
arthritis may not be presumed.  38 U.S.C.A. §§ 1101, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue of her bilateral hands and 
wrists disability.  The discussions in the rating decision 
and statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a June 2002 VCAA letter, 
the veteran was advised of the types of evidence VA would 
assist her in obtaining as well as her own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the June 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  She was advised, at pages 2-3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in June 2002, which was prior to the 
September 2002 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and private medical records.  As in 
this case, where there is no showing of an injury in service 
or a link between the veteran's current disability and her 
active service, a VA medical examination is not necessary.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
issue of entitlement to service connection for the veteran's 
bilateral hand and wrist disability and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of entitlement to service connection for the veteran's 
bilateral hand and wrist disability. 

Analysis

The current claim is for service connection for bilateral 
hand and wrist disability.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

The veteran's service medical records show that in November 
1978, she fell while playing basketball and injured her left 
knee.  An April 1979 Naval medical center examination report 
shows that the veteran was diagnosed with internal 
derangement of the left knee.  As noted in the introduction, 
service connection has already been established for left knee 
disability.  However, the veteran claims that when she fell 
and injured her knee, she also injured her hands and wrists 
causing her current disability of rheumatoid arthritis of the 
hands and wrists.  The veteran's active duty service medical 
records do not show any injury to her hands and wrists, or 
show any complaints of pain of her hands and wrists.  The 
clinical records which document treatment for her left knee 
do not include any references to any injuries to her hands 
and wrists.  Such records would be the most likely place to 
document such injuries.  Also, her June 1979 service exam, 
one month prior to the veteran's discharge, showed her upper 
extremities to be clinically evaluated as normal and on her 
contemporaneous medical history, the veteran reported no 
problems of arthritis or rheumatism.  Also, her March 1981 
reserve service exam also showed her upper extremities to be 
clinically evaluated as normal and again on her 
contemporaneous medical history, the veteran reported no 
problems of arthritis or rheumatism.

The first post active service medical record that showed that 
the veteran suffered from rheumatoid arthritis affecting her 
hands and wrists was in March 1983, almost four years after 
her discharge from active service.  The remaining medical 
evidence of record consists of private treatment records from 
various private practitioners from August 1985 to May 2003.  
The private records all indicate that the veteran suffers 
from rheumatoid arthritis; however, none of the records 
contain any sort of opinion as to the etiology of the 
veteran's rheumatoid arthritis of her hands and wrists.

The record also consists of medical information from a web 
site that was provided by the veteran concerning arthritis 
and its causes.  However, this information has minimal 
probative value because it doesn't specifically address the 
veteran's rheumatoid arthritis and its cause or provide a 
link between her current disability and any in service 
injury.  

Again, the veteran in her statements claim that her current 
rheumatoid arthritis of her hands and wrists was caused by 
the fall she suffered in November 1978 while playing 
basketball in service.  Although the veteran is competent to 
report the facts regarding her injury, as a lay person she is 
not qualified to offer a medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, although the veteran currently suffers from 
rheumatoid arthritis of her hands and wrists, there is no 
evidence of injury to the hands or wrists in service and 
there is no medical evidence linking the veteran's current 
disability to any injury in service.  Thus, a preponderance 
of the evidence is against the veteran's claim for service 
connection for bilateral hand and wrist disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to service connection for bilateral 
hand and wrist disability, including rheumatoid arthritis. 




REMAND

In a January 2003 written statement, the veteran indicated 
that she had seen Dr. Thomas MaGrann II, D.P.M. for pain in 
her feet and also provided his address to the RO.  However, 
the record does not reflect any attempt by VA to obtain the 
veteran's medical records from Dr. MaGrann.  Such records 
should be requested to fully meet the requirements of 
38 C.F.R. § 3.159(c)(1). 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The veteran should be requested to 
provide treatment dates for Dr. Thomas 
MaGrann II, D.P.M. and sign an 
authorization and release form for 
medical records from Dr. MaGrann.  Once 
this is done, appropriate action should 
be taken to request copies of these 
medical records.

2.	Thereafter, the issue of service 
connection for bilateral foot disability 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


